Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46 – 65 are pending.

Allowable Subject Matter
Claims 46 – 65 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 46, the prior art of record does not teach claimed limitation: “a sensor configured to measure a change in fringe capacitance and tuned to at least one of detect and identify a given animal; and wherein the at least one microprocessor is programmed to continuously recalibrate a
baseline capacitance” in combination with all other claimed limitations of claim 46.
Regarding Claims 47 – 65, the claims are allowed as they further limit allowed claim 46.
The closest references are found based on the updated search:
Mizoguchi (US 10,571,350 B2) discloses a pressure sensor, comprising: a cylindrical body made of a magnetostrictive material and configured to be deformed under a pressure of a fluid flowing inside; and a detection portion for detecting a change in magnetic field caused by distortion of the cylindrical body, wherein the cylindrical body includes a peripheral wall portion that is either curved or bent in an axial direction of said cylindrical body, wherein the peripheral wall portion of the cylindrical body has a uniform thickness (see claim 1).
Van Den Ende et al. (US 2019/0386199 A1) suggests an actuator device, comprising: an actuator member, wherein the actuator member has a thickness the actuator member comprising: an electroactive material, wherein the electroactive material is arranged to deform in response to application of an electrical stimulus; and particles of a magnetic material dispersed within the electroactive material; a magnetic field sensor, wherein the magnetic field sensor is arranged to detect the strength of a magnetic field within, or proximal to, at least a portion of the actuator member; and a controller circuit, wherein the controller circuit is arranged to determine an indication of a change in a shape of the actuator member based on outputs from the magnetic field sensor (see claim 1).
Saleri et al. (US 10,508,520 B2) teaches a method of performing a recovery design assessment for a petroleum reservoir, comprising: measuring, using one or more sensors placed in a petroleum reservoir supplying the petroleum producing field, physical or geological characteristics of the petroleum reservoir directly or indirectly relating to at least some of the reservoir pressure, fluid saturation, well productivity and draw down, fluid profile, oil production, gas production, water production, injection rate, displacement efficiency, sweep efficiency, bypassed petroleum, gas breakthrough, water breakthrough, depletion rate, compartmentalization, vertical and/or horizontal discontinuity, reservoir thickness (see claim 15).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 46, therefore claims 46 – 65 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/4/2022